                                 Case 3:18-cv-04609-WHA Document 79 Filed 05/06/19 Page 1 of 4



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Kristina Doan Strottman (SBN 268188)
                           E-mail: kstrottman@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       5
                           Attorneys for Defendant
                       6   LEADERS IN COMMUNITY
                           ALTERNATIVES, INC.
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                              NORTHERN DISTRICT OF CALIFORNIA
                      10                                        SAN FRANCISCO DIVISION
                      11
                      12   WILLIAM EDWARDS, ROBERT                        Case No. 3:18-cv-04609-WHA
                           JACKSON, JAMES BROOKS, and
                      13   KYSER WILSON on behalf of                      DEFENDANT LEADERS IN
                           themselves and others similarly                COMMUNITY ALTERNATIVES,
                      14   situated,                                      INC.’S OPPOSITION TO
                                                                          PLAINTIFF’S MOTION FOR
                      15                           Plaintiff,             LEAVE TO FILE OPPOSITION TO
                                                                          ADMINISTRATIVE MOTION TO
                      16   v.                                             SEAL
                      17   LEADERS IN COMMUNITY
                           ALTERNATIVES, INC., et al,                     Judge: Honorable William Alsup
                      18
                                                   Defendants.
                      19
                      20
                      21            Defendant LEADERS IN COMMUNITY ALTERNATIVES, INC. hereby
                      22   opposes Plaintiffs’ Motion for Leave to File Opposition to Defendant’s
                      23   Administrative Motion to Seal (Doc. #75).
                      24   ///
                      25   ///
                      26   ///
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                              3:18-CV-04609-WHA
                           LA #4847-0950-5174 v1                         -1-
  ATTO RNEY S AT LAW                                                                       OPP. MOTION FOR LEAVE
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 79 Filed 05/06/19 Page 2 of 4



                       1                                         ARGUMENT
                       2            On April 8, 2019, Defendant filed an Administrative Motion to Seal Portions
                       3   of Robert Crandall’s Declaration. Pursuant to Local Rule 7-11(b), Plaintiffs were
                       4   required to file their Opposition no later than 4 days after the Administrative
                       5   Motion has been filed. Therefore, Plaintiffs’ Opposition was due by April 12,
                       6   2019. Ten days after their response was due, on April 22, 2019, Plaintiffs filed a
                       7   motion for leave to file their untimely opposition. Plaintiffs’ Opposition should be
                       8   denied for the following reasons.
                       9            First, Plaintiffs allege they needed additional time because they received
                      10   several documents and subpoenas in a short time period in this case. However,
                      11   Plaintiffs fail to provide any explanation as to why they did not seek leave before
                      12   their Opposition was due on April 12, 2019. In fact, Plaintiffs did not make any
                      13   attempts to seek additional time before April 22, 2019—two weeks after they
                      14   received the administrative motion and 10 days after their response was due. The
                      15   first time Plaintiffs’ counsel contacted Defendant about obtaining additional time
                      16   was on April 22, 2019, and counsel did not provide any explanation as to why they
                      17   needed additional time, even after defense counsel pointed out that Plaintiffs’
                      18   counsel failed to provide any basis for their request. To the extent Plaintiffs’
                      19   counsel simply forgot to timely oppose the Administrative Motion and is now
                      20   applying post-hoc rationalizations, this is not good cause for leave to file their
                      21   opposition. Their motion should therefore be denied.
                      22            Second, the opposition Plaintiffs seek to file is without merit. The data that
                      23   Defendant moved to file under seal was produced to Plaintiffs under a protective
                      24   order on February 27, 2019. At no time did Plaintiffs challenge the confidentiality
                      25   designation. Further a party seeking to file under seal a document produced under
                      26   seal in discovery only needs to establish that there is “good cause” for sealing the
                      27   record. In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d
                      28   1115, 1119 (9th Cir. 2012) (“[A] particularized showing of ‘good cause’ under
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4847-0950-5174 v1                      -2-
  ATTO RNEY S AT LAW                                                                         OPP. MOTION FOR LEAVE
     LOS A NG EL ES
                               Case 3:18-cv-04609-WHA Document 79 Filed 05/06/19 Page 3 of 4



                       1   Federal Rule of Civil Procedure 26(c) is sufficient to preserve the secrecy of sealed
                       2   discovery documents attached to non-dispositive motion.”) Here, Defendant
                       3   provided good cause that was specific to the circumstances, as it is a company that
                       4   goes through the competitive bidding process with public agencies to obtain work.
                       5   See Nixon v. Warner Comm'ns, Inc., 435 U.S. 589, 598, 98 S.Ct. 1306 (1978)
                       6   (stating that where a party shows that its documents contain sources of business
                       7   information that might harm its competitive standing, the need for public access to
                       8   the records is lessened).
                       9            Contrary to Plaintiffs’ characterization, the data that Defendant moved to file
                      10   under seal is narrowly-tailored to just specific numbers and numerical analysis
                      11   regarding consumer data, and is not public information. Defendant did not even
                      12   seek to seal entire documents, but selectively chose data that it believed would
                      13   harm its competitive standing. While individual charges may be known to
                      14   particular clients,1 the distribution of charges, the geographic demographics of LCA
                      15   participants, the number of clients who successfully complete the program, and the
                      16   amount of write-offs, as just some examples, are not publicly known. (See
                      17   Administrative Motion to Seal.) LCA’s competitors could use this data to adjust
                      18   their business models and/or use this to their tactical advantage in competing with
                      19   LCA for the same work. Courts have held that research that compiles sales data
                      20   and market data may be sealed, as public disclosure may result in improper use by
                      21   competitors who may circumvent expending their own resources in obtaining the
                      22   information at a company’s expense. Algarin v. Maybelline, LLC, No. 12CV3000
                      23   AJB DHB, 2014 WL 690410, at *4 (S.D. Cal. Feb. 21, 2014) (granting motion to
                      24   seal Maybelline’s sales and market data); Apple Inc. v. Samsung Electronics Co.,
                      25   Ltd., 727 F.3d 1214, 1225, 1228 (Fed. Cir. 2013) (Parties’ respective profit, cost
                      26
                           1
                             Plaintiffs also attached a copy of a sliding scale that they indicate they obtained
                      27   through a student who had requested the sliding scale as a Public Records Request
                           Act. Defendant has confirmed the sliding scale is for San Francisco, and not
                      28   Alameda County, which is the sliding scale at issue in this case.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4847-0950-5174 v1                      -3-
  ATTO RNEY S AT LAW                                                                         OPP. MOTION FOR LEAVE
     LOS A NG EL ES
                              Case 3:18-cv-04609-WHA Document 79 Filed 05/06/19 Page 4 of 4



                       1   and margin data that could be used by their suppliers in contract negotiations to
                       2   extract price increases for component parts and Apple’s market research reports
                       3   derived from consumer survey data that could be used by its competitors to predict
                       4   Apple's future product releases and marketing campaigns constituted the type of
                       5   information that could be used to the parties’ competitive disadvantage.); Joint
                       6   Stock Soc. v. UDV North America, Inc., 104 F. Supp.2d 390, 405 (D. Del. 2000)
                       7   (disclosure of distiller’s consumer research studies, strategic plans and marketing
                       8   information that if disclosed would give competitors new insights into how its
                       9   product is advertised, distributed and marketed had the potential to subject the
                      10   distiller to serious competitive injury).
                      11            Therefore, Plaintiffs’ request to file an untimely opposition should be denied
                      12   as Plaintiffs have failed to show good cause as to why their opposition was
                      13   untimely, and their opposition is without merit.
                      14
                      15   Dated: May 6, 2019                          BURKE, WILLIAMS & SORENSEN, LLP
                      16
                      17                                               By: /s/ Kristina Doan Strottman
                                                                           Susan E. Coleman
                      18                                                   Kristina Doan Strottman
                      19                                               Attorneys for Defendant
                                                                       LEADERS IN COMMUNITY
                      20                                               ALTERNATIVES, INC.
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                3:18-CV-04609-WHA
                           LA #4847-0950-5174 v1                       -4-
  ATTO RNEY S AT LAW                                                                         OPP. MOTION FOR LEAVE
     LOS A NG EL ES
